Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9 and 13 and 16-20, are allowable. The restriction requirement filed on  12/3/20, as set forth in the Office action mailed on 10/5/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8, 10-12, 14 and 15 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not teach or suggest the double breaker switch, comprising a distance between the second bridge contact and a center of the contact bridge being greater than a distance between  the first bridge contact and the center of the contact bridge; a first fixed contact, the first bridge contact positioned to electrically connect with the first fixed contact at a first contact point in a closed state of the double breaker switch; and a second fixed contact, the second bridge contact positioned to electrically connect with the second fixed contact at a second contact point and a third contact point in the closed state of the double breaker switch, including along with the remaining limitations of claim 1.  


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 6, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837